[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Exhibit 10.47

AGREEMENT FOR ENGINEERING OF HOKU ELECTRIC SUBSTATION AND ASSOCIATED FACILITIES

This Agreement for Engineering of Hoku Substation and associated facilities (the
“Agreement”) is entered into as of the 14th day of June, 2007 by and between
HOKU MATERIALS, INC., One Hoku Way, Pocatello, Idaho 83204 (“Hoku”) and IDAHO
POWER COMPANY, P.O. Box 70, Boise, Idaho 83707 (“IPCO”). Hoku and IPCO may also
be referred to hereinafter individually as “Party” or collectively as the
“Parties”.

Hoku Substation and associated facilities are required to allow IPCO to supply
electric capacity and energy to Hoku’s proposed polysilicon manufacturing
complex to be located at South Philbin Road in Pocatello, Idaho (“Hoku
Facility”). The Hoku Substation and associated facilities are described in
greater detail in Exhibit 1 to this Agreement. Hoku desires IPCO to begin
engineering and procurement of long lead-time items to advance construction of
the Hoku Substation and associated facilities. This procurement effort includes
acquisition of necessary easements and rights-of-way.

In consideration of the promises and undertakings set forth herein, the
sufficiency of which is hereby acknowledged, Hoku and IPCO agree as follows:

I.

Hoku and IPCO agree to work in good faith to acquire the rights to access and
use the real property determined by IPCO to be necessary for the site of the
Hoku Substation (the “Site”). It is IPCO’s preference to own said real property
in fee simple free and clear of liens and other encumbrances. In the event IPCO
purchases the Site or otherwise acquires the real property rights it deems
necessary to access and use the Site, Hoku shall fully reimburse IPCO for
amounts spent by IPCO to purchase the Site or otherwise acquire such necessary
real property interests.

 

1



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

II.

Hoku and IPCO agree to work in good faith to secure any easements and/or change
any existing easements, including easements on land owned or controlled by Hoku,
that may be required to accomplish the work specified in this Agreement. Any
such easements must be in a form satisfactory to IPCO and shall be provided to
IPCO at no cost. IPCO will make a good faith effort to coordinate construction,
operation and maintenance schedules with Hoku so that use of the easements by
IPCO or any authorized third party will not unreasonably interfere with Hoku’s
access, ingress and egress to the Hoku manufacturing complex.

III.

IPCO will engineer and design the Hoku Substation and associated facilities and
begin acquisition of necessary transmission line rights of way. IPCO will make a
good faith effort to complete engineering and design by [*] so that the Hoku
Substation and associated facilities will be constructed and available for
service by [*]. The Hoku Substation and associated facilities will be sized to
allow IPCO to provide electric service to the Hoku Facility in an amount up to
[*] of demand. All work will be compatible with IPCO’s existing electrical
configurations. IPCO shall be responsible for the acquisition of any and all
permits, rights-of-way and/or regulatory approvals required for performance of
this Agreement and for payment of any and all permit fees and/or taxes required
for or associated with such permits, rights-of-way and regulatory approvals.

IV.

Hoku will pay IPCO $700,000 plus a tax gross-up of thirty-one percent (31%) in
consideration for IPCO’s performance of the work described in Section Ill above.
The total payment amount of $917,000 owed to IPCO will be paid in two
installments of $ 458,500, with the first such installment due on June 15, 2007
(which is the date on which IPCO shall commence the engineering work described
herein). The remaining installment will be due on September 15,

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2007, three (3) months later. On or before September 5, 2007, Idaho Power will
send Hoku a brief report describing work completed to date and single line
diagram(s) of proposed infrastructure. If payment of the second installment
becomes past due, Idaho Power may suspend design work until paid in full and the
completion date may be delayed.

V.

Once issues regarding conveyance of real property and easements have been
resolved to IPCO’s satisfaction, IPCO will present Hoku an AGREEMENT FOR
CONSTRUCTION OF HOKU SUBSTATION AND ASSOCIATED FACILITIES detailing estimated
work order construction costs and payment schedule. Hoku’s payments under this
Agreement shall not provide or give Hoku any ownership rights or interest in the
Hoku Substation or the associated facilities. Ownership of the Hoku Substation
and associated facilities shall remain with IPCO.

VI.

The Parties are concurrently negotiating an AGREEMENT FOR ELECTRIC SERVICE to
govern the rates and terms of IPCO’s provision of electric service to Hoku. In
the event an agreement cannot be reached that is satisfactory to the Parties and
receives regulatory approval from the Idaho Public Utilities Commission, or if
Hoku notifies IPCO that it no longer wishes to proceed with the design and
construction of the Hoku Substation and associated facilities, IPCO will refund
only the amounts exceeding the cost of the engineering and procurement work then
completed or committed to date. Ownership and possession of the design plans
shall remain with IPCO.

 

3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

VII.

Neither Party shall be considered in default in its performance of its
obligations hereunder to the extent that the performance of any such obligation
is prevented or delayed by any cause, existing or future, which is beyond the
reasonable control of such Party. Each Party will use its reasonable best
efforts to promptly notify the other of any event that prevents or delays
performance. In its notice the notifying party will make a good faith effort to
estimate the duration of any delay.

VIII.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Idaho, and venue for any court proceeding arising out of this
Agreement shall be in Boise, Idaho. Prior to commencement of any suit, claim or
other cause of action in any court proceeding, however, the Parties agree to
undertake good faith efforts to resolve such differences through negotiations
between senior business representatives of each Party.

In the event of a dispute arising under this Agreement that cannot be resolved
through negotiation, the prevailing party shall be entitled to reimbursement
from the non-prevailing party for all reasonable costs and expenses, including
reasonable attorney’s fees incurred by the prevailing party in the formal
resolution of the dispute.

IX.

Each Party will indemnify and hold harmless the other Party from and against
loss, damage or liability, exclusive of costs and attorney’s fees, resulting
from claims asserted by third persons against either or both Parties to this
Agreement on account of injury or death to persons or damage or destruction of
property, unless such injury or damage shall have resulted from the sole
negligence of the other Party or its employees, agents or contractors; provided,
however, that each Party shall be solely responsible for claims of and payment
to its employees for injuries occurring in connection with their employment or
arising out of any worker’s compensation laws.

 

4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

X.

NEITHER PARTY SHALL, IN ANY EVENT, BE LIABLE TO THE OTHER FOR ANY SPECIAL,
INCIDENTIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES SUCH AS, BUT NOT
LIMITED TO, LOST PROFITS, REVENUE OR GOOD WILL, OR INTEREST, WHETHER SUCH LOSS
IS BASED ON CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE.

XI.

This Agreement may only be amended or modified by a writing signed by the duly
authorized representatives of both Parties. This Agreement may be executed in
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and all of which, taken together, shall constitute one and the
same Agreement.

XII.

The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.

XIII.

This Agreement sets forth the entire understanding and agreement of Hoku and
IPCO with regard to the engineering of the Hoku Substation and associated
facilities and supersedes all previous communications, negotiation, and
agreements, whether oral or written, with respect to this Agreement. This
Agreement shall be freely assignable and inure to the benefit of and be binding
upon the successors in interest, assigns and legal representatives of Hoku and
IPCO. Without the consent of IPCO, Hoku may at any time pledge or assign a

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

security interest in all of its rights, title and interest in, to and under this
Agreement to secure its obligations incurred in connection with Hoku’s
construction, development and operation of the Hoku Facility.

XIV.

All notices, requests, demands and other communications which are required or
may be given under this Agreement shall be in writing and shall be given to the
intended recipient at the address specified below:

 

If to IPCO, to:

Dan Minor

 

Senior Vice President, Delivery

 

Idaho Power Company

 

P.O. Box 70

 

Boise, Idaho 83707

 

With a copy to:

Thomas Saldin

 

General Counsel

 

Idaho Power Company

 

P.O. Box 70

 

Boise, Idaho 83707

 

and

 

If to Hoku, to:

Karl Taft

 

CTO

 

Hoku Materials, Inc.

 

One Hoku Way

 

Pocatello, Idaho 83204

 

With a copy to:

Dustin Shindo

 

CEO

 

Hoku Scientific, Inc.

 

1075 Opakapaka Street

 

Kapolei, Hawaii 96707-1887

 

6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement effective as of
the date and year first herein above written.

 

IDAHO POWER COMPANY     HOKU MATERIALS, INC. By:   LOGO [g75119img002.jpg]    
By:   LOGO [g75119img004.jpg] Title:    LOGO [g75119img003.jpg]     Title:   
LOGO [g75119img005.jpg]        

 

7



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT 1

AGREEMENT FOR ENGINEERING OF HOKU ELECTRIC SUBSTATION AND ASSOCIATED FACILITIES

[*]

  •  

[*]

  •  

[*]

  •  

[*]

  •  

[*]

  •  

[*]

  •  

[*]

[*]

  •  

[*]

[*]

  •  

[*]

  •  

[*]

[*]

  •  

[*]

  •  

[*]

[Page 8 omitted]

 

8